DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, directed towards figures 1-11
Species II, directed towards figure 12
 The species are independent or distinct because they each include different, distinct spray devices. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with David Connaughton on 10/26/2022 a provisional election was made without traverse to prosecute the invention of species I, claims 1-17 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18 and 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the “a quantity of water based adhesive,” from line 10 is the same adhesive as the “a quantity of water based adhesive,” from line 6, or if it is an additional water based adhesive. Additionally, it is unclear if the “a quantity of water based adhesive,” is the “only one component of line 2, or if it is a different component being sprayed.
Regarding claim 3, it is unclear if the “a quantity of adhesive” of line 3 is the same as the “quantity of adhesive” of line 2. 
Claim 13 recites the limitation "the second orifice of the nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear if “the orifice” of line 3 is the same as the “second office” of line 2, or the orifice of claims 1 and 10. The same is said for the second “the orifice” in line  3
Claim 13 recites the limitation "the nozzle interior portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "nozzle second orifice" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear what orifice is being referred to by the term “orifice.” Is it the orifice of the nozzle, or the second orifice?
Claim 14 recites the limitation "the nozzle interior " in line 2.  There is insufficient antecedent basis for this limitation in the claim. Is this the same as the nozzle interior portion or is it different?
Regarding claims 3, 4 and 15, it is unclear what is meant by the term “outer size” of the orifice. Is this the inner diameter of the outlet of the orifice, the largest inner diameter of the orifice, the outer diameter of the nozzle itself, or something different? 





The remainder of the claims are rejected for depending from a rejected base claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 10-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammarth et al. (6,848,599).
Regarding claim 1, Hammarth et al. shows an airless adhesive spray gun system (fig 3) comprising: an airless adhesive spray gun (200) configured to spray only one component (it is configured to spray just adhesive when the aerosol can of cleaning solution is not installed) comprising: a handle (498); an actuating needle (440), the needle movable between a closed position and an open position (inherent); a nozzle (415) configured to atomize a quantity of adhesive as it passes through an orifice when the adhesive is provided to the airless adhesive spray gun at a pressure of less than 150 psi (col 3, lines 40-42), the needle operable to open the nozzle in an open position, and close the nozzle in a closed position (that is how the gun works); a quantity of adhesive (400) connected to the airless adhesive spray gun, the quantity of adhesive being a water-based adhesive, a pressurizing structure (105) providing the quantity of adhesive to the airless adhesive spray gun at the pressure of less than 150 psi (col 3, lines 40-42); wherein the quantity of adhesive is a water-based adhesive (col 3, lines 26-27); and wherein the water-based adhesive does not contain polymeric microspheres (there is no mention of polymeric microspheres).  
Regarding claim 2, the pressurizing structure provides the quantity of adhesive to the airless adhesive spray gun under pressure of between 20 and 40 psi (col 3, line 41), and wherein the nozzle is configured to atomize a quantity of adhesive as it passes through the orifice when the adhesive is provided to the airless adhesive spray gun at the pressure of between 20 and 40 psi.  
Regarding claim 6,  the orifice is configured to provide an adhesive spray to a foam target positioned in front of the spray gun of approximately 50 grams/yd2 (tis depends on how long the trigger is held down)
Regarding claim 10,  wherein the nozzle further comprises a nozzle internal component (445) connected to the handle comprising an interior, an inlet end attached to the airless adhesive spray gun, and an outlet end, an orifice at the outlet end, and a needle seat (where the needle hits 445) configured to sealingly receive the actuating needle when the needle is in the closed position, the needle passing through the nozzle internal component interior, exposing the orifice when in the open position.
Regarding claim 11, the nozzle orifices is aligned with the orifice of the nozzle internal component (fig 5).
Regarding claim 12,  wherein the nozzle having a single inlet port (the inlet to 430) in communication with the orifice of the nozzle.  
Regarding claim 13, the nozzle internal component consisting of a single inlet port (inlet to 445) in communication with the second orifice of the nozzle (outlet of 445), and consisting of a single outlet at the orifice (outlet of 445), the single inlet port and orifice being the only inlet or outlet to the nozzle interior portion.  
Regarding claim 14,  only the single inlet port provides fluid communication to the nozzle interior, orifice, and nozzle second orifice (fig 4, 5).  
Regarding claim 20,  further comprising a trigger (470) attached to the handle, the trigger controlling a position of the actuating needle (fig 4).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammarth et al. (6,848,599) 
Regarding claims 3, 4 and 15, Hammarth et al. shows all aspects of the applicant’s invention as in claim 1, but fails to disclose the specific orifice outer size.
However, it is well known that the specific orifice size of a nozzle is a results effective variable. The size of the orifice determines in part the size of the spray pattern. The larger the orifice the larger the spray pattern and vice versa.
Therefore, it would have been obvious of one of ordinary ski in art to make the outer size of the second orifice approximately 0.51 mm and  0.76 mm in order to produce the desired spray pattern. Additionally, it is well known in the art that discovering an optimal range of a results effective variable involves only routine skill in the art.
It is noted that the applicant states in their specification that “However, it should be understood that other varying orifice sizes may be used without straying from the scape of the invention.” (Page 8, lines 24-27) This statement leads the examiner to believe that there is no specific criticality to the claimed size of the office.
Regarding claim 5,  Hammarth et al. shows all aspects of the applicant’s invention as in claim 1, including  the nozzle further comprises a needle seat (445), but fails to disclose that  the needle seat and the needle are metallic.
The examiner takes official notice that needled and needle seats of spray guns are often made from metallic materials. Additionally, metallic materials are well known and often used for their material properties. 
Therefore, it would have been obvious to one of ordinary skill in the art to make the valve needle and valve seat out of metal in order to ensure a longer life span. Additionally, it is well known in the art that choosing a material based on material properties involves only routine skill in the art.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammarth et al. (6,848,599) in view of Teruyuki et al. (4,560,109).
Regarding claim 16, Hammarth et al. shows all aspects of the applicant’s invention as in claim 1, including wherein the quantity of adhesive is connected to the airless adhesive spray gun by a connector port (427) formed into to the handle (480, 498), but fails to disclose that  a flow path passing through the spray gun handle, and into the nozzle.  
However, Teruyuki et al. shows an airless spray gun that has the flow path passing through he handle (fig 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to run the connector and flow path through e handle to make the gun easier to use and less bulky.

Claim(s) 7- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammarth et al. (6,848,599) in view of Rayner et al. (6,180,244).
Regarding claims 7-9, Hammarth et al. shows all aspects of the applicant’s invention as in claim 1, but fails to teach  the quantity of adhesive further comprises a lattice of at least one of: Styrene butadiene rubber, Acrylic, Vinyl Acetate Ethylene, Poly-Vinyl Acetate, Vinyl Acrylic, and Nitrile,  the quantity of adhesive further comprises a pH lowering component being at least one of glycine, glycolic acid, lactic acid, citric acid, ascorbic acid, and boric acid, and  the quantity of adhesive further comprises a stabilizer, the stabilizer being at least one of anionic soaps, nonionic surfactants, polymeric thickeners, and water.  
However, Rayner et al. teaches a sprayable water based adhesive that includes a lattice of acrylic (col 4, line 57),  Glycine (col 6, line 5) and water (col 7, lines 18-19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the water based adhesive of Rayner et al. in the spray gun of Hammarth et al. in order to produce a cobweb type pattern while maintaining uniform dispersion as taught by Rayber et al. (abstract).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammarth et al. (6,848,599) in view of Williams (8,118,969)
Regarding claim 17 Hammarth et al. shows all aspects of the applicant’s invention as in claim 1, but fails to teach wherein the water-based adhesive having a polychloroprene base.  
However, Williams teaches a water based adhesive with a polychloroprene base (title)
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the water based adhesive of Williams in the spray gun of Hammarth et al. in order to be environmentally friendly as taught by Williams (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        10/27/2022